       Case 4:21-cv-00450-JM Document 45-7 Filed 07/09/21 Page 1 of 2




Policy Change Regarding Hormonal Treatment of Minors with Gender
Dysphoria at Tema Barn - Astrid Lindgren Children’s Hospital.

Background

The hormonal treatment of children and adolescents with gender dysphoria may
consist of puberty-blocking treatment initiated at the onset of puberty, and cross-sex
hormones initiated at the age of 16. These treatments are controversial and have
recently become subject to increased attention and scrutiny both nationally and
internationally. In December 2019, the SBU (Swedish Agency for Health Technology
Assessment and Assessment of Social Services) published an overview of the
knowledge base which showed a lack of evidence for both the long-term
consequences of the treatments, and the reasons for the large influx of patients in
recent years. These treatments are potentially fraught with extensive and irreversible
adverse consequences such as cardiovascular disease, osteoporosis, infertility,
increased cancer risk, and thrombosis. This makes it challenging to assess the risk /
benefit for the individual patient, and even more challenging for the minors and their
guardians to be in a position of an informed stance regarding these treatments.

A highly publicized court case in Great Britain shed light on this issue and in a recent
ruling (December 1st, 2020), established overarching problems associated with
puberty-blocking treatment. Further, the ruling specifically establishes that it is highly
unlikely, if at all possible, for an individual under the age of 16 to give informed
consent to this treatment. For individuals between the age of 16 and 18, the court
considers it advisable to request court approval before starting hormonal treatment,
since the treatment should be considered experimental. As a result of this ruling, the
NHS (National Health Service) put an end to initiating hormonal treatments in new
cases of individuals under 16, while recommending a thorough review of ongoing,
actively treated cases. For patients between ages 16 and 18, it is recommended that
the treating physician receives court approval before cross-sex hormones are
initiated.

Executive Decisions

   §   In light of the above, and based on the precautionary principle, which should
       always be applied, it has been decided that hormonal treatments (i.e., puberty
       blocking and cross-sex hormones) will not be initiated in gender dysphoric
       patients under the age of 16.
   §   For patients between ages 16 and 18, it has been decided that treatment may
       only occur within the clinical trial settings approved by the EPM (Ethical
       Review Agency/Swedish Institutional Review Board). The patient must
       receive comprehensive information about potential risks of the treatment, and
       a careful assessment of the patient’s maturity level must be conducted to
       determine if the patient is capable of evaluating, and consenting to, the
       treatment.



                                                                                   7
       Case 4:21-cv-00450-JM Document 45-7 Filed 07/09/21 Page 2 of 2




   §   These changes do not affect the continued psychological and psychiatric care
       within BUP (Public child and adolescent psychiatry) for patients under 18
       years of age.
   §   These changes apply from April 1, 2021.

For patients currently treated with puberty blockade or cross-sex hormones, a careful
individual assessment to determine whether treatment should be stopped or
continued must be performed by the treating provider. During this assessment, it is
important to present appropriate information about the uncertainty in the state of
evidence regarding long-term effects and potential risks of the treatment, in order to
make it possible for patients and guardians to make as well-informed decisions as
possible about consenting to a potential continued treatment. The young patients’
degree of maturity and ability to consent, as well as other indications should factor
into these decisions.
